Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

CIVIL ACTION #: ,
RICARDO RIVERA, `.
Plaintiff
V.
BURRIS LOGISTICS, INC, :
Defendant : December 31, 2018

 

COMPLAINT AND DEMAND FOR JURY TRIAL
NATURE OF THE CLAIMS
1. This is an action to redress Defendant's unlawful discrimination against Plaintiff because

of his disabilities in violation of the Americans with Disabilities Act (ADA), as

 

amended,42 U.S.C. §§ 12101 et seq.; and the Connecticut General Statutes (CGS) §46a-
60. More specifically, the defendant was denied employment because of his history of
heroin addiction even though he was in a medically-supervised rehabilitation program for
treatment of his addiction.

2. The plaintiff filed charges against the defendant for discrimination with the US Equal
Employment Opportunity Commission (EEOC).

3. The EEOC sustained the charge of discrimination In its Determination Letter the
Commission states as follows:
“Based upon evidence uncovered during the investigation, the Commission determines
that Charging Party is a qualified individual with a disability, and that Respondent was on
notice of that disability [and] failed to conduct an adequate individualized assessment

to determine whether the Charging Party could safely perform the essential functions of
the sorter position, with or without a reasonable accommodation.” See Exhibit B.

 

4. Thereafter the (EEOC) issued the plaintiff (Charging Party) a Notice of Right to Sue. See

Exhibii A.

1

PHONE (203) 333-1122 FAx (203) 332-9896 cELL (860) 285-4937
eliolaw.com eliomorgan@sbcglobal.net OCWWE MMMM

 

 

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 2 of 10

JURISDICTION AND VENUE
The Court has jurisdiction over this action pursuant to the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101, et seq., for employment discrimination on the basis of
a disability"against a private employer. Jurisdiction is specifically conferred on this Court by
42 U.S.C.§ 2000e-5(f). Relief is sought pursuant to 42 U.S.C. § 2600e-5(g). Plaintiff has
exhausted all required administrative remedies.
. The Court has supplemental jurisdiction over Plaintiffs related state claims pursuant to 28
U.S.C. § 1367(a).
. The Court has personal jurisdiction over the parties. The plaintiff is a resident of this state and
the defendant conducts business in this state and is subject to service of process in this state
under Rule 4 (e) and (h) FRCP.
. Venue is proper under 28 U.S.C. § 1391(b) and (a) as the events or omissions giving rise to
the asserted claims occurred in Connecticut.
THE PARTIES
. The Plaintiff, Ricardo Rivera, is an individual and resident of the City of Waterbury, State of
Connecticut.
. The Defendants, Burris Logistics, Inc, is a corporation organized and existing under the laws
of the State of Delaware, ID 0924680, with its principal place of business located at 501 S.E.
5th Street, Milford, DE, 19963. lt maintains a primary place of business in this state in Rocky
Hill; and has designated Corporation Service Company, 50 Weston Street, Hartford,v CT
06120, its registered agent for service of process in Connecticut.
FACTUAL ALLEGATIONS

. The Defendant lends itself out as a national distributor of perishable, fresh food products

2

PHONF. (203) 333-1122 FAX (203) 332-9896 cELL (860) 285-4937
eliolaw.com eliomorgan@sbcglobal.net ¢(A¢O/JMQ Mm'b“” M»f

 

 

20.

10.

13.

14.

16.

19.

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 3 of 10 _

It claims to handle the technology, procurement, warehousing and transportation of the
products it distributes

Defendant employs thousands of workers nationwide and more than fifteen in this state at its
warehouse and offices located at 490 Brook Street in Rocky Hill, CT.

On or about April 23, 2015, the Plaintiff applied for and was offered a Selector position at

said facility subject only to a pre-employment drug test.

. Plaintiff has a documented history of heroin addiction.

. The defendant was on notice of said addiction.

At the time of his application and for some time prior, Plaintiff was in a medically supervised
rehabilitation out-patient treatment program at Connecticut Counseling Center in Waterbury.

In said program the plaintiff was administered daily prescribed doses of methadone.

. As expected, Plaintist drug test returned positive for traces of methadone.

Based solely upon said result, the defendant denied the plaintiff the job opportunity.

. At the time of said denial the plaintiff was otherwise qualified for the position in that: he had

performed similar functions for other CT employers - Bernies in Bloomfield; Warehouse in

Cheshire; Dairy Farms in Tolland; and Fowler & Huntting in Hartford.

. In anticipation of his employment, Plaintiff resigned from his then current employment and

forego other opportunities

Plaintiff was ready and prepared to perform.

FIRST COUNT: Discrimination in Violation of the ADA, 42 U.S.C. §§ 12101 et seq.
The Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 19 as though

fully set forth herein.

The plaintiff has a documented history of heroin addiction.

3

PHONE (203) 333-1122 FAX (203) 332-9896 CELL (860) 9__85-4937
eliolaw.com eliomorgan@sbcglobal.net umwa 476/noun ldf

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 4 of 10

l. Heroin addiction and drug abuse is a covered disability under the ADA.

. At the time he appli'Tzd to Burris Logistics he was not a current drug user/abuser.

addiction

24. Burris Logistics was on

its offer of employment

result.

 

231 At the time he applied to;Burris Logistics he was in an outpatient treatment program for said

notice of said addiction and treatment program.

25. Nevertheless, Burris Logistics, by and through its agents, servants, and/or employees, retracted

1
and denied the plaintiff employment because of the positive methadone

26. The defendant failed to conduct any individualized assessment to determine whether the plaintiff '
could safely perform the q ob functions with or without reasonable accommodation prior to its n

decision to deny him employment

7. The plaintiff was qualified for the position and has demonstrated from prior job experience that

he could safely perform

ADA.

emotional damages.

forth herein

 

30. Plaintiff is a member of

1. He was qualified for the

the essential functions without accommodation

28. The acts and omissions biy the defendant were knowing, willful and/or demonstrate a high degree

of reckless disregard for the rights of the plaintiff and the laws of Congress, specifically the
29. As a result of the defendimt’s unlawful acts and omissions, the plaintiff suffered monetary and

SECOND COUNT - Viola lion of Connecticut Fair Employment Practices Act (CGS §46a-60)

The Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1-29 as though fully set

the class of persons protected under CGS §46a-58(a)_. 46a-60.

position of Selector/Sorter.

32. He was denied the positiTon because of his disability.

PHON

4

E (203) 333-1122 FAx (203) 332-9896 cI-:LL (860) 9_85-4937
eliolaw.com eliomorgan@sbcglobal.net m (&4~‘ c Mm“” Mf

 

 

Case 3:18-cV'-02152-.]CH Document 1 Filed 12/31/18 Page 5 of 10

. Said denial occurred under circumstances giving rise to an inference of discrimination

, As a direct and proximate result of said adverse employment decision by the defendant, the
plaintiff suffered ec )nomic and emotional damages

35. The plaintiff brings this action seeking relief for said damages

MEMAND

Plaintiff demands a trial by jury.

PRAYER FOR RELIEF

 

l. Punitive darnages;
2. Compensatory damages for lost income and emotional distress;
3. Reasonable Counsel fees and costs associated with this action;

l

4. Such other and further relief as the Court deems appropriate

 

RESPECTFULLY SUBMITTED,
RICARDO RIVERA, PLAINTIFF

By_/ss/ ct26687
Elio Morgan (Fed. Bar. #: CT26687)
1000 Lafayette Blvd, Flr ll
Bridgeport, CT 06604
Tel: (203) 333-1122; Fax: (203) 332-9896
eliolaw@optimum.net

5

PHONE (203) 333-1122 FAX (203) 332-9896 CELL (860) Q85-4937
eliolaw,com eliomorgan@sbcglobal.net M@»We WNWM

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 6 of 10

EXHIBIT A

 

 

Case 3:18-cV-02152-.]CH Doc`ument 1 Fi|
EEoc Form 161_A(11/1e) U.S. EQUAL EMPLOYMENT OPPORTUNE'C¢ %/ll:lgl|l]l'|{%§mf||:)age 7 Of 10
NoTicE oF RiGHT To SuE
(CONC/LIA TlON FAILURE)
To: Ricardo Rivera From: Boston Area Office
# 291878 John F. Kennedy Fed B|dg
Northern C| Government Ctr, Room 475
3W-217 Boston, MA 02203

P.O Box 665
Somers, CT 06071

l:] On behalf of person(s) aggrieved whose identity is
CONFIDENT/AL (29 CFR §1601. 7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Anthony M. Pino, Jr.,
846-2015-30408 Enforcement Supervisor (617) 565-3192

 

TO THE PERSON AGGR|EVED:

This notice concludes the EEOC’s processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. |n addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf.

- NOT|CE CF SU|T R|GHTS -

(See the additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court Your
lawsuit must be filed WlTH|N 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years 13 years)
before you file suit may not be collectible.

lf you file suitl based on this charge, please send a copy of your court complaint to this oftice.

" Or'l behalf Of CO iSSiOn
few 7% ”ocr 03 2013

 

EnClOSureS($) Feng K. An’ (Date Ma”ed)
Area Office Director

CCI

BURR|S LOG|ST|CS

clo Gerald T. Giaimo, Esq.
Hal|oran & Sage, LLP

One Century Tower

265 Church Street, Suite 802
New Haven, CT 06510

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 8 of 10

EXHIBIT B

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 9 of 10
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

Boston Area Office
John F. Kennedy Federal Building
Govemment Center
Room 475
Boston, MA 0 03-0506
(617 565-3200
'I`TY (617) 565-3204
FAX (617) 565-3196
DETERMINATION
Charging Par_ty Charge No: 846-2015-30408
Ricardo Rivera
# 291 87 8
Northem CI
3W-217
P.O Box 665

Somers, CT 06071

Respondent

Burris Logistics

c/o Gerald T. Giaimo, Esq.
Halloran & Sage, LLP

One Century Tower

265 Church Street, Suite 802
New Haven, CT 06510

On behalf of the U.S. Equal Employment Opportunity Commission (“the Commission”), I issue
the following determination on the merits of the subject charge filed under the Americans with
Disabilities Act of 1990, as amended (ADA). Burris Logistics, hereinafter referred to as Respondent, is an
employer Within the meaning of the ADA and all other jurisdictional elements have been met.

The Charging Party in the above-referenced charge alleges that he was subjected to discrimination
based on his disability, in violation of the ADA. There is no dispute that on April 23, 2015, the Charging
Party applied for the Selector Position and on June 18, 2015, Charging Party was informed by Respondent
that that the position would no longer be offered to him in light of a pre-employment drug screening,
which yielded positive results for methadone. Charging Party alleges that he was prescribed methadone as
part of a medically-supervised rehabilitation program to treat his addiction, and that he was undergoing
this treatment when he applied for the job with Respondent. Charging Party further alleges that when the
results of the drug screening revealed methadone in his system, Respondent discriminated against him by
rescinding the offer of employment on the basis of his disability, without determining whether Charging
Party was qualified for the position with, or without, a reasonable accommodation

Respondent maintains that it was unaware of Charging Party’s disability, and further maintains
that the decision to withdraw the offer of employment was a matter of safety. Respondent claims that the
position of Selector is a safety-sensitive position and requires the operation of a pallet jack, forklift, and
other equipment Respondent further contends that the effects of the drug methadone may cause cognitive
and psychomotor deficits, posing a direct threat to health and safety. Respondent has included a report

Case 3:18-cV-02152-.]CH Document 1 Filed 12/31/18 Page 10 of 10

from a Dr. Swotinsky, an occupational medicine physician and consultant

Based upon evidence uncovered during the investigation, the Commission determines that
Charging Party is a qualified individual with a disability, and that Respondent was on notice of that
disability, The investigation further reveals that Respondent, having received notice of Charging Party’s
disability, failed to conduct an adequate individualized assessment to determine whether the Charging
Party could safely perform the essential frmctions of the Sorter position, with or without a reasonable
accommodation Although Respondent has submitted the opinion of a Dr. Swotinsky about the effects of
methadone generally, the evidence uncovered during the investigation reveals that Respondent never met
with or examined Charging Party to determine what the actual effects of his medical condition were on
his ability to perform the particular job at issue, nor did Respondent consult with Charging Party’s
physician Thus, the evidence indicates that Respondent failed to conduct any individualized assessment
as to whether or not Charging Party, based upon objective evidence, posed a direct threat to other
employees as a result of his disability,

For the reasons mentioned above the Commission has determined that there is cause to believe
that violations of the Americans with Disabilities Act have occurred. This determination is final.

The ADA requires that, if the Commission determines that there is reasonable cause to believe that
violations have occurred, it shall endeavor to eliminate the alleged unlawfiil employment practices by
informal methods of conference, conciliation, and persuasion If Respondent is interested in engaging in
conciliation efforts, please contact me within 10 days from receipt of this letter. If you have any further

questions, Anthony Pino, Enforcement Supervisor can be reached at (617) 565-3192.

Disclosure of information obtained by the Commission during the conciliation process may only
be made in accordance with Title VII and the Commission’s Procedural Regulations.

If Respondent declines to enter into conciliation discussions or when the Commission’s
representative is unable to secure an acceptable conciliation agreement, the Director shall so inform the
parties, advising them of the court enforcement alternatives available to aggrieved persons and the
Commission.

On behalf of the Commission:

JUL 1 8 2017

eth An Date
Acting Area Director

